DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
Applicant’s election without traverse of Group 4 in the reply filed on 6/7/21 is acknowledged.
Applicant’s election without traverse of the species of claim 19 part a (interpreted to be SEQ ID NO: 34) in the reply filed on 6/7/21 is acknowledged.
The elected species is rejected under double patenting as set forth below. Any relevant art that was uncovered during the search for the elected species is cited herein in order to advance prosecution. Since applicant elected SEQ ID NO: 34, claims 21 and 24 are drawn to non-elected species (as recognized by applicant in the reply). Further, the elected species does not comprise a moiety as in claim 26 and claim 40 requires an additional peptide so such claims are drawn to non-elected species.
Claims 1, 5-6, 10, 12, 29, 31-32, 35-36 and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/7/21.
Claims 21, 24, 26 and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/7/21.
Claims 2-4, 7-9, 11, 13-18, 25, 27, 30, 33-34, 37 and 39 have been canceled.


Priority
This application is a 371 of PCT/CA2018/050414 04/04/2018 which claims benefit of 62/481,215 04/04/2017.

Specification
The disclosure is objected to because of the following informalities: Page 40 of the specification dated 5/7/20 is blank. There should be no blank pages in the specification.
Appropriate correction is required.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/17/20 and 6/2/20 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 22, 23 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	Claims 19 and 22 recite ‘conservatively substituted variant’. Dependent claims 23 and 28 encompass peptides with such variation. The instant specification defines conservatively substituted variant in terms of ‘similar hydrophobicity, polarity, and R-chain length’ (section 0089).  Pommie et al. (‘IMGT standardized criteria for statistical analysis of immunoglobulin V-REGION amino acid properties’ Journal of Molecular Recognition 2004 v17 pages 17-32) teach that alanine is non-polar and serine is polar for example (Table 1 on page 19). Pommie et al. teach that glycine is very small while glutamic acid is medium volume (Table 1 on page 19). The instant specification defines conservatively substituted variant in terms of ‘similar hydrophobicity, polarity, and R-chain length’ (section 0089) and goes on to state that Ala is a substitutable amino acid with Ser (Table in section 0089). However, the variant is to be similar in polarity (based on the definition) and Pommie et al. teach that alanine is non-polar and serine is polar for example (Table 1 on page 19). Further, the specification asserts that Gly and Glu are substitutable amino acids but Pommie et al. teach that glycine is very small while glutamic acid is medium volume (Table 1 on page 19). However, the variants are to be similar in R-chain length. The examples provided within section 0089 appear to be inconsistent with the known properties of the amino acids. Further, since the definition is in terms of ‘similar’, the definition is subjective. Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Although unclear the claims have been interpreted consistent with the Table provided in section 0089.


	Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g., by not specifying any way to achieve those results) is unclear. The recited functional characteristics do not necessarily occur in all the peptides recited in the claims. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claims. See MPEP 2173.05(g) for more information. The last sentence of MPEP 2173.05(g) recognizes that applicant can amend the claims to recite the particular structure that accomplishes the function. Although unclear, for purposes of examination, peptides of claim 19 have been interpreted as being capable of the recited function. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).   Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
	
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and prima facie case are discussed below.
Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d) relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation; e) method of making the claimed compounds; f) level of skill and knowledge in the art; and g) predictability in the art.
(1) Scope of the invention/Partial structure/disclosure of drawings:
Claim 23 depends on claim 19 which encompasses SEQ ID NO: 24 in which 6 of the 13 residues can be any amino acid, sequences with 50% identity, parts of sequences and substituted variants. When 6 of the positions of SEQ ID NO: 24 are varied to any of the 20 common amino acids there are at least 206 (i.e. 64000000 different possible sequences). Further, the claim includes fragments of the recited sequences. As such, the genus is large.
It is unclear which if any examples show peptides with the functionality recited in claim 23.
 (2) Level of skill and knowledge in the art/predictability in the art:
The level of skill in the art is high. 
The specification states that six peptide from millions screened reproducibly interacted with an Apc10 bait (section 00213). Since millions of peptides did not bind, the predictability of binding would be low. Further, the location of binding or the important residues for binding have 
Although the specification makes comparisons to homologous peptides (figures 7-8), Panchenko et al. (‘Prediction of functional sites by analysis of sequence and structure conservation’ Protein Science v13 2004 pages 884-892) teach that common descent does not necessarily imply functional similarity and functional annotation transferred from one homologous protein to another can result in incorrect functional assignment (page 884 first column). 
 (3) Physical and/or chemical properties and (4) Functional characteristics:
Claim 23 encompasses functional limitations specifically ‘increases the viability of a cell with defective APC function or activity and/or binds APC’. Claim 23 depends on claim 19 which encompasses SEQ ID NO: 24 in which 6 of the 13 residues can be any amino acid, sequences with 50% identity, parts of sequences and substituted variants. The specification states that six peptide from millions screened reproducibly interacted with an Apc10 bait (section 00213). Since millions of peptides did not bind, the recited functional characteristic does not necessarily follow from the structure recited in the claim 
When functional claim language is found indefinite as set forth above, it typically lacks an adequate written description under § 112(a), because an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. 
There is no specific disclosed correlation between structure and function particularly related to what structures are adequate to result in the functions as recited in the claims. It is unclear what structural elements are required for the recited function. Since millions of peptides 
 (5) Method of making the claimed invention/actual reduction to practice:
The specification (page 37) states that 6 peptides reproducibly interacted with Apc10 bait but the sequences of such peptide are not clearly set forth,  
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19, 23 and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (product of nature) without significantly more. The claim(s) recite(s) peptides/compositions which correspond to products of nature (fragments of and/or the actual full length proteins). This judicial exception is not integrated into a practical application because there is no additional elements that apply or use the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This 101 rejection is consistent with the most recent training provided by the office which will be referred to as 'guidance' (see MPEP 2106).
In comparison to the subject matter eligibility test as set forth in the guidance, the claims are drawn to peptides/compositions. Thus the answer to step 1 is yes. 
NCBI BLAST sequence rvrrlt (retrieved from https://blast.ncbi.nlm.nih.gov/Blast.cgi on 8/19/21, 19 pages) shows that the sequence RVRRLT is a sequence that is found in numerous natural proteins (see pages 8-12). RVRRLT is a least 5 contiguous amino acids (see claim 19i) of SEQ ID NO: 24 (see claim 19a). Further since the peptide has the claimed sequence it has been interpreted as having the function of claim 23. In relation to prong one of step 2a of the guidance the answer is yes because the peptides correspond to domains of natural occurring proteins (i.e. products of nature which are a natural phenomenon). 
In relation to prong two of step 2a, the instant claims are product claims and do not require any additional elements that apply the judicial exception in a manner that imposes a meaningful limit on the judicial exception. Thus the answer to prong two of step 2a is no.
The instant claims recite sequences which are fragments of known proteins and claim 19 states that the peptide has a maximum length. The Myriad Supreme Court decision (Association for Molecular Pathology v. Myriad Genetics, 569 U.S. 12-398 (2013)) stated: “Myriad’s claims are not saved by the fact that isolating DNA from the human genome severs the chemical bonds that bind gene molecules together” (page 2 and 14). In the instant case, applicants’ claims are not saved by the fact that the peptides of the instant claims correspond to fragments (the protein with severed bonds). 
In relation to step 2b, claim 28 recites a composition. The composition of claim 28 can correspond to the peptide in water which itself is naturally occurring. The instantly claimed compositions are like the novel bacterial mixture of Funk Brothers which contained multiple naturally occurring components, which was held ineligible because each species of bacteria in the mixture (like each component in the peptide composition) continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117 (explaining that the bacterial mixture of Funk Brothers “was not patent eligible because the patent holder did not alter the bacteria in any way”).
Further, there is no evidence of any markedly different characteristic. There is no indication that mixing of the peptide and an excipient (such as water) changes the structure, function or other properties of the peptide or the water. MPEP 2106.04(c) II C recognizes that a change cannot be an inherent or innate characteristic on the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. Thus the answer to step 2b is no because there is not adequate evidence to conclude that the claims include significantly more than the judicial exception.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19, 23 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen et al. (‘Why are a3 ions rarely observed?’ J Am Soc Mass Spectrom 2008 v19 pages 1764-1770; ‘Allen’).
	Allen teach the peptide AAAAR and solutions thereof (page 1765 3rd paragraph).
	In relation to the peptide structure of claim 19, AAAAR is a 5 contiguous amino acid part (compare claim 19i) of the amino acid sequence recited in claim 19a (starting at residue 7).
	In relation to claim 23, Allen teach a structure as claimed so, although unclear (see 112 rejection above), such structure has been interpreted as functioning as claimed.
	In relation to the composition of claim 28, Allen teach the peptide AAAAR and solutions thereof (page 1765 3rd paragraph).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 19-20, 22-23 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, 8, 10, 12-14, 16-17, 19-22, 26, 28-29, 31-33 of copending Application No. 17/044,602 (‘602’) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	602 recites a composition comprising SEQ ID NO:2 (claim 26).
	In relation to the peptide structure of claims 19, 20 and 22, SEQ ID NO:2 of 602 is the same as SEQ ID NO:2 as in instant claim 22 and such sequence comprises SEQ ID NO:34 of claim 20 and SEQ ID NO: 24 of claim 19.
	In relation to claim 23, 602 recites the elected species (claim 22b), although unclear (see 112 rejection above), such structure has been interpreted as functioning as claimed.
	In relation to the composition of claim 28, 602 recites compositions (claim 26).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059.  The examiner can normally be reached on M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658